


Exhibit 10.92




AMERICAN POWER GROUP CORPORATION


Stockholder Consent,
Amendment to Securities Purchase Agreements
and Waiver
    


I.
10% Convertible Preferred Stock, Series B 10% Convertible Preferred Stock and
Series C Convertible Preferred Stock (Voting Together)



The undersigned, being the holders (the “Holders”) of (i) at least 67% of the
shares of 10% Convertible Preferred Stock (the “Series A Preferred Stock”) of
American Power Group Corporation, a Delaware corporation (the “Company”), (ii)
at least 67% of the shares of Series B 10% Convertible Preferred Stock (the
“Series B Preferred Stock”) of the Company, and (iii) at least 67% of the shares
of Series C Convertible Preferred Stock (the “Series C Preferred Stock”) of the
Company, issued and outstanding as of January 8, 2016, do hereby consent to and
approve the following:


1.That the resolutions of the Company’s Board of Directors (the “Board of
Directors”), adopted on January 8, 2016 pursuant to Section 151(g) of the
Delaware General Corporation Law, establishing (i) a series of preferred stock
of the Company consisting of 22 shares, to be designated as “Series D
Convertible Preferred Stock” (the “Series D Preferred Stock”), (ii) a series of
preferred stock of the Company consisting of 400 shares, to be designated as
“Series D-2 Convertible Preferred Stock” (the “Series D-2 Preferred Stock”), and
(iii) a series of preferred stock of the Company consisting of 210 shares, to be
designated as “Series D-3 Convertible Preferred Stock” (the “Series D-3
Preferred Stock”), be and hereby are ratified, confirmed and approved.


2.That the Company be and is hereby authorized to file with the Secretary of
State of Delaware (i) a Certificate of Designation of Preferences, Rights and
Limitations of Series D Convertible Preferred Stock, in the form adopted by the
Board of Directors (the “Series D Certificate”), (ii) a Certificate of
Designation of Preferences, Rights and Limitations of Series D-2 Convertible
Preferred Stock, in the form adopted by the Board of Directors (the “Series D-2
Certificate”), and (iii) a Certificate of Designation of Preferences, Rights and
Limitations of Series D-3 Convertible Preferred Stock, in the form adopted by
the Board of Directors (the “Series D-3 Certificate”).




II.
10% Convertible Preferred Stock and Series B 10% Convertible Preferred Stock
(Voting Together)    



The undersigned, being the Holders of at least 72% of the combined voting power
of the shares of Series A Preferred Stock and Series B Preferred Stock of the
Company issued and outstanding as of January 8, 2016, do hereby consent and
agree to defer the payment of all cash dividends currently payable and
subsequently to become payable in respect of the Series A Preferred Stock and
the Series B Preferred Stock until such time as the Board of Directors, in its
sole discretion, determines that such dividends may be paid; provided, however,
that, during such deferral period, dividends on the Series A Preferred Stock and
Series B Preferred Stock may be paid in shares of Common Stock in the discretion
of the Board of Directors.







--------------------------------------------------------------------------------




III.
10% Convertible Preferred Stock (Voting Separately)



The undersigned, being the Holders of at least 67% of the shares of Series A
Preferred Stock of the Company issued and outstanding as of January 8, 2016, do
hereby consent to and approve the following:


1.    That, notwithstanding any provision of the Certificate of Designation of
Preferences, Rights and Limitations of 10% Convertible Preferred Stock, as filed
by the Company with the Secretary of State of Delaware on April 30, 2012 (the
“Series A Certificate”), the Securities Purchase Agreement dated as of April 30,
2012, among the Company and other parties thereto (the “Series A Purchase
Agreement”), or any other Transaction Document (as such term is defined in the
Series A Purchase Agreement), (a) the Company is hereby authorized to issue on
or after the date hereof (i) up to 22 shares of Series D Preferred Stock, 400
shares of Series D-2 Preferred Stock and 210 shares of Series D-3 Preferred
Stock, (ii) warrants to purchase up to 44,000,000 shares of Common Stock with an
initial exercise price of $.10 per share, and (iii) all other securities
issuable upon the conversion, exercise or exchange of the Series D Preferred
Stock, Series D-2 Preferred Stock, the Series D-3 Preferred Stock and such
warrants (all such securities referred to in clauses (i) through (iii), the “New
Securities”), (b) such Holders deem each issuance of such New Securities to be
an “Exempt Issuance” pursuant to the Series A Certificate, and (c) the Holders
waive all adjustments to the Conversion Price (as such term is defined in the
Series A Certificate), and all other antidilution protections set forth in the
Series A Certificate with respect to the issuance of the New Securities.
    
2.    That, notwithstanding any provisions of the Series A Certificate to the
contrary, all of which provisions are hereby waived, the Series D Preferred
Stock, the Series D-2 Preferred Stock and the Series D-3 Preferred Stock shall
rank senior to the Series A Preferred Stock in liquidation preference, and as
otherwise stated in the Series D Certificate, the Series D-2 Certificate and the
Series D-3 Certificate. Without limiting the generality of the foregoing, the
Holders covenant and agree that, after the payment an amount equal to the Stated
Value (as such term is defined in the Series A Certificate), plus any accrued
and unpaid dividends thereon and any other fees then due and owing thereon under
the Series A Certificate, for each share of Series A Preferred Stock, the
remaining assets of the Company available for distribution to its stockholders
shall be distributed pursuant to Section 5(b) of the Series D Certificate,
Section 5(b) of the Series D-2 Certificate and Section 5(b) of the Series D-3
Certificate.


3.That the definition of “Exempt Issuance” in Section 1.1 of the Series A
Purchase Agreement be and hereby is amended to read as follows:


“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, independent contractors providing services to the Company, officers
or directors of the Company pursuant to any stock or option plan or agreement
duly adopted, by a majority of the non-employee members of the Board of
Directors of the Company or a majority of the members of a committee of
non-employee directors established for such purpose, (b) (i) the Securities
issued hereunder and securities issued upon the exercise or exchange of or
conversion of any Securities issued hereunder along with other securities
subsequently issued and sold to the Purchasers in an aggregate amount of up to
1,146 shares of Preferred Stock and the warrants issued in connection with the
purchase thereof (including the warrants issuable to the Placement Agent), (ii)
up to 200 shares of Series B 10% Convertible Preferred Stock issued or issuable
pursuant to any subsequent securities purchase agreement to which the Company is
a party, the securities issued or issuable upon the conversion or exchange
thereof, the warrants issued in connection with the purchase thereof, and all
securities issued or issuable upon the exercise or exchange of such warrants,
(iii) subordinated contingent convertible promissory notes in the original
principal amount of up to $2,750,000 (the “Notes”) pursuant to that certain
Convertible Note Purchase Agreement dated as of June 2, 2015

2

--------------------------------------------------------------------------------




among the Company and other parties thereto, shares of Series C Convertible
Preferred Stock issued or issuable upon the conversion of the principal amount
of, and all accrued interest on, the Notes, the securities issued or issuable
upon the conversion or exchange of such Series C Convertible Preferred Stock,
the warrants issued in connection with the conversion of the Notes, and all
securities issued or issuable upon the exercise or exchange of such warrants,
(iv) up to 22 shares of Series D Convertible Preferred Stock issued or issuable
pursuant to any subsequent securities purchase agreement to which the Company is
a party, all securities issued or issuable upon the conversion or exchange
thereof, warrants to purchase up to 44,000,000 shares of Common Stock with an
initial exercise price of $.10 per share issued in connection with the purchase
of such shares of Series D Convertible Preferred Stock, all securities issued or
issuable upon the exercise or exchange of such warrants, up to 400 shares of
Series D-2 Convertible Preferred Stock issuable upon the exchange of outstanding
shares of 10% Convertible Preferred Stock and Series B 10% Convertible Preferred
Stock, all securities issued or issuable upon the conversion or exchange
thereof, and up to 210 shares of Series D-3 Convertible Preferred Stock issuable
upon the exchange of outstanding shares of Series C Convertible Preferred Stock,
and all securities issued or issuable upon the conversion or exchange thereof
and/or (v) other securities exercisable or exchangeable for or convertible into
shares of Common Stock issued and outstanding on the date of this Agreement,
provided that such securities have not been amended since the date of this
Agreement to increase the number of such securities or to decrease the exercise
price, exchange price or conversion price of any such securities, (c) securities
upon the declaration of a dividend on any of the outstanding Preferred Stock,
(d) (i) securities issued to federal or state licensed banks or commercial
lending institutions in partial consideration for credit facilities or lease
financing facilities extended to the Company and (ii) warrants to purchase up to
3,250,000 shares of Common Stock with an initial exercise price of $.20 per
share, and all securities issuable upon the exercise of such warrants, pursuant
to that certain Secured Financing Agreement dated as of August 24, 2015 among
the Company and other parties thereto, (e) securities issued pursuant to
acquisitions or strategic transactions approved by a majority of the
disinterested directors of the Company, provided that any such issuance shall
only be to a Person (or to the equityholders of a Person) which is, itself or
through its subsidiaries, an operating company or an asset in a business
synergistic with the business of the Company and shall provide to the Company
additional benefits in addition to the investment of funds, but shall not
include a transaction in which the Company is issuing securities primarily for
the purpose of raising capital or to an entity whose primary business is
investing in securities, and (f) any other securities issued or deemed to be
issued by the Company if, in the resolutions authorizing any such issuance or
deemed issuance, the Board of Directors of the Company shall designate such
issuance or deemed issuance to be an Exempt Issuance. Notwithstanding anything
herein to the contrary, with respect to issuances to independent contractors in
clause (a) above and federal or state licensed banks or commercial lending
institutions in clause (d) above the aggregate amount of securities issuable as
Exempt Issuances shall not exceed $250,000 in any 12-month period, such
securities shall be issued as restricted securities and the effective
consideration per share of Common Stock or effective exercise or conversion
price shall not be less than the then prevailing market price. Additionally, in
no event shall an exchange of Common Stock or Common Stock Equivalents for
outstanding Indebtedness (i.e., Securities Act Section 3(a)(9) or 3(a)(10)
exchange) be deemed an Exempt Issuance. For the avoidance of doubt, the issuance
of the Class A Preferred Stock by the Company is not an Exempt Issuance.


IV.
Series B 10% Convertible Preferred Stock (Voting Separately)



The undersigned, being the Holders of at least 67% of the shares of Series B
Preferred Stock of the Company issued and outstanding as of January 8, 2016, do
hereby consent to and approve the following:

3

--------------------------------------------------------------------------------






1.    That, notwithstanding any provision of the Certificate of Designation of
Preferences, Rights and Limitations of Series B 10% Convertible Preferred Stock,
as filed by the Company with the Secretary of State of Delaware on November 25,
2014 (the “Series B Certificate”), the Securities Purchase Agreement dated as of
November 26, 2014, among the Company and other parties thereto (the “Series B
Purchase Agreement”), or any other Transaction Document (as such term is defined
in the Series B Purchase Agreement), (a) the Company is hereby authorized to
issue on or after the date hereof the New Securities, (b) such Holders deem each
issuance of such New Securities to be an “Exempt Issuance” pursuant to the
Series B Certificate, and (c) the Holders waive all adjustments to the
Conversion Price (as such term is defined in the Series B Certificate), and all
other antidilution protections set forth in the Series B Certificate with
respect to the issuance of the New Securities.
    
2.    That, notwithstanding any provisions of the Series B Certificate to the
contrary, all of which provisions are hereby waived, the Series D Preferred
Stock, the Series D-2 Preferred Stock and the Series D-3 Preferred Stock shall
rank senior to the Series B Preferred Stock in liquidation preference, and as
otherwise stated in the Series D Certificate, the Series D-2 Certificate and the
Series D-3 Certificate.


3.     That the definition of “Exempt Issuance” in Section 1.1 of the Series B
Purchase Agreement be and hereby is amended to read as follows:


“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, independent contractors providing services to the Company, officers
or directors of the Company pursuant to any stock or option plan or agreement
duly adopted, by a majority of the non-employee members of the Board of
Directors of the Company or a majority of the members of a committee of
non-employee directors established for such purpose, (b) b) (i) the Securities
issued hereunder and securities issued upon the exercise or exchange of or
conversion of any Securities issued hereunder, (ii) subordinated contingent
convertible promissory notes in the original principal amount of up to
$2,750,000 (the “Notes”) pursuant to that certain Convertible Note Purchase
Agreement dated as of June 2, 2015 among the Company and other parties thereto,
shares of Series C Convertible Preferred Stock issued or issuable upon the
conversion of the principal amount of, and all accrued interest on, the Notes,
the securities issued or issuable upon the conversion or exchange of such Series
C Convertible Preferred Stock, the warrants issued in connection with the
conversion of the Notes, and all securities issued or issuable upon the exercise
or exchange of such warrants, (iii) up to 22 shares of Series D Convertible
Preferred Stock issued or issuable pursuant to any subsequent securities
purchase agreement to which the Company is a party, all securities issued or
issuable upon the conversion or exchange thereof, warrants to purchase up to
44,000,000 shares of Common Stock with an initial exercise price of $.10 per
share issued in connection with the purchase of such shares of Series D
Convertible Preferred Stock, all securities issued or issuable upon the exercise
or exchange of such warrants, up to 400 shares of Series D-2 Convertible
Preferred Stock issuable upon the exchange of outstanding shares of 10%
Convertible Preferred Stock and Series B 10% Convertible Preferred Stock, all
securities issued or issuable upon the conversion or exchange thereof, and up to
210 shares of Series D-3 Convertible Preferred Stock issuable upon the exchange
of outstanding shares of Series C Convertible Preferred Stock, and all
securities issued or issuable upon the conversion or exchange thereof and/or
(iv) other securities exercisable or exchangeable for or convertible into shares
of Common Stock issued and outstanding on the date of this Agreement, provided
that such securities have not been amended since the date of this Agreement to
increase the number of such securities or to decrease the exercise price,
exchange price or conversion price of any such securities, (c) securities upon
the declaration of a dividend on any of the outstanding Preferred Stock, (d) (i)
securities issued to federal or state licensed banks or commercial lending
institutions

4

--------------------------------------------------------------------------------




in partial consideration for credit facilities or lease financing facilities
extended to the Company and (ii) warrants to purchase up to 3,250,000 shares of
Common Stock with an initial exercise price of $.20 per share, and all
securities issuable upon the exercise of such warrants, pursuant to that certain
Secured Financing Agreement dated as of August 24, 2015 among the Company and
other parties thereto, (e) securities issued pursuant to acquisitions or
strategic transactions approved by a majority of the disinterested directors of
the Company, provided that any such issuance shall only be to a Person (or to
the equityholders of a Person) which is, itself or through its subsidiaries, an
operating company or an asset in a business synergistic with the business of the
Company and shall provide to the Company additional benefits in addition to the
investment of funds, but shall not include a transaction in which the Company is
issuing securities primarily for the purpose of raising capital or to an entity
whose primary business is investing in securities, and (f) any other securities
issued or deemed to be issued by the Company if, in the resolutions authorizing
any such issuance or deemed issuance, the Board of Directors of the Company
shall designate such issuance or deemed issuance to be an Exempt Issuance.
Notwithstanding anything herein to the contrary, with respect to issuances to
independent contractors in clause (a) above and federal or state licensed banks
or commercial lending institutions in clause (d) above the aggregate amount of
securities issuable as Exempt Issuances shall not exceed $250,000 in any
12-month period, such securities shall be issued as restricted securities and
the effective consideration per share of Common Stock or effective exercise or
conversion price shall not be less than the then prevailing market price.
Additionally, in no event shall an exchange of Common Stock or Common Stock
Equivalents for outstanding Indebtedness (i.e., Securities Act Section 3(a)(9)
or 3(a)(10) exchange) be deemed an Exempt Issuance.


V.
Series C Convertible Preferred Stock (Voting Separately)



The undersigned, being the Holders of at least 67% of the shares of Series C
Preferred Stock of the Company issued and outstanding as of January 8, 2016, do
hereby consent to and approve the following:


1.    That, notwithstanding any provision of the Certificate of Designation of
Preferences, Rights and Limitations of Series C Convertible Preferred Stock, as
filed by the Company with the Secretary of State of Delaware on October 21, 2015
(the “Series C Certificate”), the Convertible Note Purchase Agreement dated as
of June 2, 2015, among the Company and other parties thereto (the “Note Purchase
Agreement”), or any other Transaction Document (as such term is defined in the
Note Purchase Agreement), (a) the Company is hereby authorized to issue on or
after the date hereof the New Securities, (b) such Holders deem each issuance of
such New Securities to be an “Exempt Issuance” pursuant to the Series C
Certificate, and (c) the Holders waive all adjustments to the Conversion Price
(as such term is defined in the Series C Certificate), and all other
antidilution protections set forth in the Series C Certificate with respect to
the issuance of the New Securities.


2.    That, notwithstanding any provisions of the Series C Certificate to the
contrary, all of which provisions are hereby waived, the Series D Preferred
Stock, the Series D-2 Preferred Stock and the Series D-3 Preferred Stock shall
rank senior to the Series C Preferred Stock in liquidation preference, and as
otherwise stated in the Series D Certificate, the Series D-2 Certificate and the
Series D-3 Certificate. Without limiting the generality of the foregoing, the
Holders covenant and agree that, after the payment an amount equal to the Stated
Value (as such term is defined in the Series C Certificate), plus any accrued
and unpaid dividends thereon and any other fees then due and owing thereon under
the Series C Certificate, for each share of Series C Preferred Stock, the
remaining assets of the Company available for distribution to its stockholders
shall be distributed pursuant to Section 5(b) of the Series D Certificate,
Section 5(b) of the Series D-2 Certificate and Section 5(b) of the Series D-3
Certificate.

5

--------------------------------------------------------------------------------




This instrument may be executed in counterparts.
                
[Remainder of page intentionally left blank]





























































































6

--------------------------------------------------------------------------------






AMERICAN POWER GROUP CORPORATION


Stockholder Consent,
Amendment to Securities Purchase Agreements
and Waiver




Counterpart Signature Page




[THE SIGNATURE PAGES TO THE AMERICAN POWER GROUP CORPORATION STOCKHOLDER
CONSENT, AMENDMENT TO SECURITIES PURCHASE AGREEMENTS AND WAIVER ARE ON FILE WITH
AMERICAN POWER GROUP CORPORATION AND ARE INTENTIONALLY OMITTED]



7